     Case: 1:16-cv-07359 Document #: 56 Filed: 03/05/19 Page 1 of 1 PageID #:440


                    U.S. District Court for the Northern District Of Illinois
                                  Attorney Appearance Form


Case Title: John Doe v. Jane Does, 1-3                     Case Number: 16-cv-07359

An appearance is hereby filed by the undersigned as attorney for:
Proposed Amicus Curiae Reporters Committee for Freedom of the Press

Attorney name (type or print):              Brendan J. Healey

Firm:           Mandell Menkes LLC

Street address:          1 North Franklin Street, Suite 3600

City/State/Zip:          Chicago, IL 60606

Bar ID Number: 6243091                                      Telephone Number: (312) 251-1006
(See item 3 in instructions)

Email Address: bhealey@mandellmenkes.com

Are you acting as lead counsel in this case?                                            Yes          X No

Are you acting as local counsel in this case?                                           Yes          X No

Are you a member of the court’s trial bar?                                          X Yes                   No

If this case reaches trial, will you act as the trial attorney?                         Yes          X No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you a
                                                                              Federal Defender
                                                                              CJA Panel Attorney


In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on March 5, 2019

Attorney signature:            S/ Brendan J. Healey
                               (Use electronic signature if the appearance form is filed electronically.)

                                                                                               Revised 8/1/2015
